IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

R. G.,                              NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
         Appellant,                 DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-3897

B. A.,

         Appellee.


_____________________________/

Opinion filed December 17, 2014.

An appeal from the Circuit Court for Okaloosa County.
Terrance R. Ketchel, Judge.

R. G., pro se, Appellant.

Melissa Posey Furman of Furman & Furman Attorney, LLP, Loxley, AL, for
Appellee.




PER CURIAM.

         AFFIRMED.

LEWIS, C.J., WOLF and ROBERTS, JJ., CONCUR.